—Order, Supreme Court, New York County (Marjory Fields, J.), entered August 2, 2001, insofar as appealed from, granting plaintiff a divorce on the ground of cruel and inhuman treatment, unanimously affirmed, without costs.
Plaintiff’s testimony demonstrated frequent and persisting serious misconduct, including spreading false rumors of extramarital affairs, that affected plaintiff’s physical and mental health, including loss of sleep and nervousness that caused him to lose his job, and was otherwise sufficient to warrant a finding of cruel and inhuman treatment, notwithstanding the lack of medical evidence (see Ridley v Ridley, 275 AD2d 941; Miller v Xiao Mei, 295 AD2d 144). Concur — Nardelli, J.P., Tom, Ellerin, Friedman and Marlow, JJ.